     Case 1:20-cv-01331-DAD-EPG Document 15 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE DESHAWN BARNES,                          No. 1:20-cv-01331-NONE-EPG (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DIRECTING
13           v.                                        THE CLERK OF COURT TO APPOINT
                                                       DISTRICT JUDGE FOR PURPOSE OF
14    T.V. NETWORK, et al.,                            CLOSING THIS CASE
15                       Defendants.
16

17

18          Plaintiff Antoine Deshawn Barnes (“plaintiff”), proceeding pro se and in forma pauperis,
19   filed the complaint initiating this action on September 15, 2020. (Doc. No. 1). The matter was
20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule
21   302.
22          On October 29, 2020, the assigned magistrate judge entered findings and
23   recommendations, recommending that “Plaintiff’s complaint be dismissed for failure to state a
24   claim, with prejudice, and without leave to amend” and “[t]he Clerk of Court be directed to close
25   this case.” (Doc No. 14 at 7).
26          Plaintiff was provided an opportunity to file objections to the findings and
27   recommendations. The deadline to file objections has passed, and plaintiff has not filed
28   objections or otherwise responded to the findings and recommendations.
                                                      1
     Case 1:20-cv-01331-DAD-EPG Document 15 Filed 12/11/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly, THE COURT HEREBY ORDERS that:

 5          1.      The findings and recommendations issued by Magistrate Judge Erica P. Grosjean

 6                  on October 29, 2020, are ADOPTED IN FULL;

 7          2.      Plaintiff’s complaint is DISMISSED for failure to state a claim, with prejudice,

 8                  and without leave to amend; and

 9          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

10                  of closing the case and then to close this case.

11   IT IS SO ORDERED.
12
        Dated:     December 10, 2020
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
